Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Applicant is advised that the Non Patent Literature on the IDS was lined through because it contained no effective date.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Toner 2009/0199940 Of record.
The examiner adopts the reasoning set forth in the examination report of 17 871 567.8 of record
Regarding claim 1 Toner discloses a device for holding at least one object, the device comprising at  least two planar frames (note the ring 12 in figure 2) located adjacent one another =, each planar frame comprising am opening 22 to a space, an object retaining member is formed in a retaining member 50, ,150 (Fig 2)for maintaining an object in a space of an adjacent  planar frame , an opening of a planar frame is aligned in a different direction from an opening in an adjacent planar frame and  each planar frame is configured such that a portion of an object when received in the space of a planar frame is capable  of being in direct contact with at least apportion of another object  when received in a space of an adjacent planar frame (Figs 1,2).
Regarding claim 2  note Figure 2 when pivoted. Regarding claim 3 see Fig 10. In regard to claim 4 and 5 note upper left and right side and sides with varying thicknesses.
Regarding claims 6 and 7, note member 26.
Regarding claim 8 see 10,12 and 26 in figures 1 and 2.
In regard to claim 9 see paragraph 0034.
Regarding claim 10 note paragraph 0032.
In regard to claim 11 note paragraph 0024.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harmatuik 4,817,253.
Note figure 7 with 3 sides and an opening to the planar frame35 with the groove forming a  retaining member for object 25. The planar frames are hinged and pivot at 20 to provide openings at different angles including perpendicular. Note also  figure 3 showing different dimensions or thickness to accommodate objects of different size.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show different object holding members.
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE A WEAVER whose telephone number is (571)272-4548. The examiner can normally be reached M-F 6-10 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr can be reached on 571 272 4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

S/SUE A WEAVER/  Primary Examiner, Art Unit 3733